Exhibit 99.77 2008 Annual Shareholder Meeting The Fund’s 2008 annual meeting of shareholders (“Annual Meeting”) was held on April 16, 2009, for the following purposes: 1. To elect a Board of seven (7) Directors. 2. To ratify the selection of Plante & Moran, PLLC as the independent registered public accountants of the Fund for the calendar year ending December 31, 2009. The following directors were elected under Proposal 1: Robert M. Bilkie, Jr., Phillip J. Hanrahan, Carl A. Holth, Peggy L. Schmeltz, Luke E. Sims, Benedict J. Smith, and Neal F. Zalenko.Under Proposal 2, shareholders ratified the selection of Plante & Moran, PLLC as the Fund’s independent registered public accountants for the 2009 calendar year. Tabulation Report
